Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 7/13/2021 is acknowledged.  The traversal is on the ground(s) that Species A and B are one species and not distinct in view of the undersigned.  This is found persuasive after further consideration. Thus, species A and B will be considered as one species which is distinct from non-elected species C (claim 19).
Claim 19 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/13/2021.

Information Disclosure Statement
The information disclosure statements submitted on 7/12/2019 and 3/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1-18 and 20 is/are objected to because of the following informalities:
Claims below are suggested to be amended as follow for a better claim flow and addressing typographical errors:
Claim 1. (Suggesting amendment)  A method for correcting vignetting effect caused by a lightfield camera comprising [[
, the method comprising:
obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera and 
changing the luminance values of each photosite based on the obtained set of the weight values.

Claim 2 is suggested to replace the end “;” with “.”

Claim 5 recites a feature which is very similar to what is already claimed in lines 1-4 of claim 4 of which claim 5 depends from, excepting the word “determined”. It is suggested that claim 5 is to be canceled and claim 6 is to be depending from claim 4.

Claim 6 has extra “.” at the end which is suggested to be removed.

Claim 8. (Suggesting amendment) The method according to claims 7, wherein the weight value is obtained further by comparing the luminance value of the photosite with a threshold and if the luminance value of the photosite is less than the threshold setting the weight value of the photosite equal to 0.

Claim 13. (Suggesting amendment) A device for correcting vignetting effect caused on an image captured by a lightfield camera comprising:
an image sensor array including plurality of photosite and having a color filter array having different colors associated with each photosite;
a storage for storing a set of weight values for compensating the vignetting effect for each photosite;
a processor configured to perform:

obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera.

Claim 15. (Suggesting amendment) The device of claim 14, 

Claim 16. (Suggesting amendment) The device of claim 16, wherein said processor divides the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured.

Claim 20. (Suggesting amendment) A non-transitory tangible computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for implementing 
obtaining, from an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite in a lightfield camera[[
, luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera.

Remaining dependent claims are also objected to for being dependent of the base claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 13-17 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 is directed to a non-transitory tangible computer-readable medium, which is a manufacture, and thus a statutory category of invention. However, the claim(s) only recite(s) “obtaining…” steps without integrating those into a practical application because the “obtaining…” steps are mere data gathering without any additional elements that can be considered significantly more. A mere data gathering is an abstract idea previously determined by the court. The claim(s) recites “for compensating the vignetting effect for one or more photosites” which is not a positive feature and does not contribute as an additional element that is sufficient to amount to significantly more than the judicial exception. When considering the claim as whole, the claim is a combination of mere data gathering without any additional elements that can be considered significantly more than the mere data gathering. Thus, claim 20 is ineligible under 35 U.S.C. 101.
Claim 13 is directed to a device which is a statutory category of invention. Claim 13 further recites a processor performs the “obtaining…” steps as recited in claim 20. As presented in claim 20 above, it is directed to an abstract idea without significantly more. Claim 13 is about a device for correcting vignetting effect cause on an image captured by a light field camera, but does not recite any additional elements that can be considered significantly more as correcting vignetting effect. The additional elements (a processor, a storage and an image sensor array) are mere generic components of a generic device with a camera that are not considered significantly more. The claim as a whole merely “apply” the concept of data gathering in a generic device with a camera. Therefore, claim 13 is ineligible under 35 U.S.C. 101.
Claims 14 and 15 are a mere data gathering. When considering the claims as a whole in combination of claim 13, they are still directed to an abstract idea without significantly more. Therefore, claims 14 and 15 are also ineligible under 35 U.S.C. 101.
Claims 16 and 17 recite mathematical relationship, formula, or calculation which is an abstract idea without significantly more. The claims as a whole merely “apply” the concept of data gathering and mathematical relationship, formula, or calculation in a generic device with a camera without additional elements positively improving the device or producing an improved device. Therefore, claims 16 and 17 are also ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 and 20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "the calculating" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20 recites the limitation "the lightfield camera" in the last line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 10-15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akeley et al (US 2013/0222652).
Regarding claim 1, Akeley teaches A method for correcting vignetting effect caused by a lightfield camera (800) comprising 
obtaining an image sensor array (802, 803) including plurality of photosites and having a color filter array with having different colors associated with each photosite (102) (Figs. 1-4, 10, 16, 17):
obtaining luminance values from each photosite (paras. 0084-0096, 0121; obtaining a light-field image 821A [obtaining luminance values from each photosite 102] and performing a demodulation 
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera (paras. 0084-0096, 0121; obtaining the corresponding pixel values/weight values of the obtained demodulation image associated with n camera parameters and multiplying the corresponding pixel values/weight values with the corresponding luminance values from each photosite 102 to change the luminance values from each photosite 102 to correct vignetting) and 
changing the luminance values of each photosite based on the obtained set of the weight values (paras. 0084-0096, 0121; multiplying the corresponding pixel values/weight values with the corresponding luminance values from each photosite 102 to change the luminance values from each photosite 102 to correct vignetting).

Regarding claim 2, Akeley teaches the method according to claim 1, further comprising obtaining a luminance value of a color of said color filter on a photosite from the luminance values; (Figs. 4, 10; paras. 0084, 0121)

Regarding claim 3, Akeley teaches the method according to claim 2, further comprising obtaining a correction value that corrects the luminance value affected by color of the color filter on the photosite (Figs. 4, 10; paras. 0093, 0121).

Regarding claim 10, Akeley teaches the method of claim 1 wherein the lightfield camera further comprises a storage storing sets of weight values and correcting values (paras. 0084-0096, 0164-0166; 

Regarding claim 11, Akeley teaches the method of claim 10 further comprising associating the respective sets of weight values with the respective photosite (Figs. 2, 4; paras. 0084-0096; each photosite 102 has a corresponding sets of weight values).

Regarding claim 12, Akeley teaches the method of claim 11, wherein the respective correction values correct the luminance value affected by the color or the color filter on the photosite (Figs. 2, 4; paras. 0084-0096).

Regarding claim 13, Akeley teaches A device for correcting vignetting effect caused on an image captured by a lightfield camera (800) comprising:
an image sensor array (802, 803) including plurality of photosite and having a color filter array having different colors associated with each photosite (102) (Figs. 1-4, 10, 16, 17);
a storage for storing a set of weight values for compensating the vignetting effect for each photosite (paras. 0084-0096, 0164-0166; pixel values/weight values of a demodulation image stored in a storage/memory of the camera);
a processor (810) configured to perform:
obtaining an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite (102) (Figs. 1-4, 10, 16, 17):
obtaining luminance values from each photosite (paras. 0084-0096, 0121; obtaining a light-field image 821A [obtaining luminance values from each photosite 102] and performing a demodulation 
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera (paras. 0084-0096, 0121; obtaining the corresponding pixel values/weight values of the obtained demodulation image associated with n camera parameters and multiplying the corresponding pixel values/weight values with the corresponding luminance values from each photosite 102 to change the luminance values from each photosite 102 to correct vignetting).

Regarding claim 14, Akeley teaches the device according to claim 13, wherein said processor obtains a luminance value of a color of said color filter on a photosite from the luminance values (Figs. 4, 10; paras. 0084, 0121).

Regarding claim 15, Akeley teaches the device of claim 14, claim 2, wherein said processor obtains a correction value that corrects the luminance value affected by color of the color filter on the photosite (Figs. 4, 10; paras. 0093, 0121).

Regarding claim 20, Akeley teaches A non-transitory tangible computer-readable medium comprising a computer program product recorded thereon and capable of being run by a processor, including program code instructions for implementing the steps (Fig. 16; paras. 0084-0096, 0164-0166) comprising:
obtaining an image sensor array (802, 803) including plurality of photosites and having a color filter array with having different colors associated with each photosite (102) (Figs. 1-4, 10, 16, 17):

obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera (paras. 0084-0096, 0121; obtaining the corresponding pixel values/weight values of the obtained demodulation image associated with n camera parameters and multiplying the corresponding pixel values/weight values with the corresponding luminance values from each photosite 102 to change the luminance values from each photosite 102 to correct vignetting).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeley et al (US 2013/0222652) in view of Kim (US 2007/0285552).
Regarding claim 4, Akeley teaches everything as claimed in claim 3. In addition, Akeley teaches wherein the weight values are calculated by:
receiving luminance values of each photosite when a Lambertian object image is captured (paras. 0084-0096, 0121; receiving luminance values of each photosite 102 when a scene with uniform radiance is captured having Lambertian characteristics; using the obtained luminance values to generate the demodulation image with its pixel values/weight values for red, green and blue separately for correcting vignetting effect; where the pixel values/weight values of the demodulation image are computed as values of obtained luminance values divided by an average flat-field value),
but fails to teach
determining a maximum luminance value from the received luminance values and 
dividing the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured .
However, in the same field of endeavor Kim teaches
determining a maximum luminance value from the received luminance values and dividing the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured (paras. 0124-0180; capture an image having Lambertian characteristics using a light source to obtain luminance values; for each color, determine a maximum value from the obtained luminance values and divide the determined maximum value  by the obtained luminance values of each pixel to generate shading correction gains).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in Akeley to have determining a maximum luminance value from the received luminance values and dividing the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured for implementing a 

Regarding claim 5, the combination of Akeley and Kim teaches everything as claimed in claim 4. In addition, Akeley teaches wherein the weight value is determined by receiving luminance values of each photosite, when a Lambertian object image is captured (paras. 0084-0096, 0121; receiving luminance values of each photosite 102 when a scene with uniform radiance is captured having Lambertian characteristics; using the obtained luminance values to generate the demodulation image with its pixel values/weight values for red, green and blue separately for correcting vignetting effect).

Regarding claim 6, the combination of Akeley and Kim teaches everything as claimed in claim 5. In addition, Kim teaches wherein the weight value is obtained based on the luminance value of the photosite, the correction value and the maximum luminance value of a color (paras. 0124-0180; capture an image having Lambertian characteristics using a light source to obtain luminance values; for each color, determine a maximum value from the obtained luminance values and divide the determined maximum value by the obtained luminance values of each pixel to generate shading correction gains)..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Akeley and Kim to have wherein the weight value is obtained based on the luminance value of the photosite, the correction value and the maximum luminance value of a color for implementing a conventional and simple shading gain calculation method based on a maximum value so that optimal shading correction gains can be easily obtained with a simple calculation yielding a predicted result.

Regarding claim 7, the combination of Akeley and Kim teaches everything as claimed in claim 6. In addition, Kim teaches wherein the calculating further comprises: determining a value by dividing the maximum luminance value of a color by the luminance value of the photosite; and multiplying the determined value by the correction value (paras. 0124-0180; capture an image having Lambertian characteristics using a light source to obtain luminance values; for each color, determine a maximum value from the obtained luminance values and divide the determined maximum value by the obtained luminance values of each pixel to generate shading correction gains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Azaki in the combination of Akeley and Kim to have wherein the calculating further comprises: determining a value by dividing the maximum luminance value of a color by the luminance value of the photosite; and multiplying the determined value by the correction value for implementing a conventional and simple shading gain calculation method based on a maximum value so that optimal shading correction can be obtained with a simple calculation yielding a predicted result.

Regarding claim 16, Akeley teaches everything as claimed in claim 15. In addition, Akeley teaches wherein the weight values are obtained by receiving luminance values of each photosite when a Lambertian object image is captured (paras. 0084-0096, 0121; receiving luminance values of each photosite 102 when a scene with uniform radiance is captured having Lambertian characteristics; using the obtained luminance values to generate the demodulation image with its pixel values/weight values for red, green and blue separately for correcting vignetting effect; where the pixel values/weight values of the demodulation image are computed as values of obtained luminance values divided by an average flat-field value),
but fails to teach 

However, in the same field of endeavor Kim teaches
said processor determines a maximum luminance value from the received luminance values (paras. 0124-0180; capture an image having Lambertian characteristics using a light source to obtain luminance values; for each color, determine a maximum value from the obtained luminance values and divide the determined maximum value by the obtained luminance values of each pixel to generate shading correction gains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in Akeley to have said processor determines a maximum luminance value from the received luminance values for implementing a conventional and simple shading gain calculation method so that obtaining shading correction gains can be easily obtained with a simple calculation yielding a predicted result.

Regarding claim 17, the combination of Akeley and Kim teaches everything as claimed in claim 16. In addition, Kim teaches wherein said processor divides the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured (paras. 0124-0180; capture an image having Lambertian characteristics using a light source to obtain luminance values; for each color, determine a maximum value from the obtained luminance values and divide the determined maximum value by the obtained luminance values of each pixel to generate shading correction gains).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Kim in the combination of Akeley and Kim to have wherein said processor divides the maximum luminance value by the respective luminance values of each photosite when the Lambertian object image is captured implementing a .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akeley et al (US 2013/0222652) in view of Utagawa (US 2009/0140131).
Regarding claim 18, Akeley teaches everything as claimed in claim 13. In addition, Akeley teaches wherein the lightfield camera (800) further comprises:
 a primary lens (813);
 a lenslet array (802) including a plurality of microlenses located between the image sensor array (803) and the primary lens (813) (Fig. 17; paras. 0061-0067),
but fails to teach
an additional lens being arranged between the primary lens and the microlenses at a distance from the primary lens, the additional lens having a focal length corresponding to the distance.
However, in the same field of endeavor Utagawa teaches
an additional lens (FL) being arranged between the primary lens (11) and the microlenses (ML’s) at a distance from the primary lens (11), the additional lens (FL) having a focal length corresponding to the distance (Fig. 20; para. 0154; lens FL having its focal length corresponding to a distance to the primary lens 11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Utagawa in Akeley to have an additional lens being arranged between the primary lens and the microlenses at a distance from the primary lens, the additional lens having a focal length corresponding to the distance for controlling angles of bundles of rays incident on microlens ML’s .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-5, 10-15, 18 and 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-5 of U.S. Patent No. 10,455,169 in view of Akeley et al (US 2013/0222652).
Instance Application
Hereinafter “IA”
U.S. Patent No. 10,455,169
Hereinafter ‘169
1. A method for correcting vignetting effect caused by a lightfield camera comprising 
obtaining an image sensor array including plurality of photosites 
obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera and 




obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for each photosite, wherein said set of weight values is associated with a present setting of the lightfield camera; and

wherein a Lambertian object image is captured to generate luminance values of each photosite and wherein the weight values are calculated by:
determining a maximum luminance value from the generated luminance values;
dividing the maximum luminance value by the generated luminance values of the photosites when the Lambertian object image is captured to calculate the weight values;
comparing each luminance value of the generated luminance values with a first value; and
if the compared luminance value of a corresponding photosite is less than the first value, setting a respective weight value of the corresponding photosite equal to 0. 


However, in the same field of endeavor Akeley teaches
an image sensor array (802, 803) including plurality of photosites and having a color filter array with having different colors associated with each photosite (102) (Figs. 1-4, 16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akeley in claim 1 of ‘169 to have an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite for enabling the image sensor to acquire higher quality images with colors yielding a predicted result.

Claims 2, 3 and 10-12 are taught by Akeley as presented above in the art rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akeley in the combination of claim 1 of ‘169 and Akeley to have features of claims 2 and 3 for obtaining color image and correcting the color image using determined weights so that higher quality images with corrected colors can be obtained yielding a predicted result.

4. The method of claim 3, wherein the weight values are obtained by:
receiving luminance values of each photosite when a Lambertian object image is captured;
determining a maximum luminance value from the received luminance values and 


determining a maximum luminance value from the generated luminance values;


1…. wherein a Lambertian object image is captured to generate luminance values of each photosite and wherein the weight values are calculated by:
determining a maximum luminance value from the generated luminance values;
dividing the maximum luminance value by the generated luminance values of the photosites when the Lambertian object image is captured to calculate the weight values…


13. A device for correcting vignetting effect caused on an image captured by a lightfield camera comprising:
an image sensor array including plurality of photosite 
a storage for storing a set of weight values for compensating the vignetting effect for each photosite;

obtaining an image sensor array including plurality of photosites 
obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, 


image sensor array including plurality of photosites, the device comprising 
a storage storing a set of weight values for compensating the vignetting effect for each photosite and 
a processor configured to perform:




obtaining luminance values of each photosite;

obtaining a set of weight values for each photosite; and
changing the luminance values of each photosite based on the obtained set of weight values wherein luminance values of each photosite are normalized to be transformed to a maximum magnitude, wherein a Lambertian object image is captured to generate luminance values of each photosite and wherein the weight values are calculated by:
determining a maximum luminance value from the generated luminance values;
dividing the maximum luminance value by the generated luminance values of the photosites when the Lambertian object image is captured to calculate the weight values;

if the compared luminance value of a corresponding photosite is less than the first value, setting a respective weight value of the corresponding photosite equal to 0. 

an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite;
wherein said set of weight values is associated with a setting of the lightfield camera.
However, in the same field of endeavor Akeley teaches
an image sensor array (802, 803) including plurality of photosites and having a color filter array with having different colors associated with each photosite (102) (Figs. 1-4, 16);
wherein said set of weight values is associated with a setting of the lightfield camera (paras. 0084-0096, 0121; obtaining the corresponding pixel values/weight values of the obtained demodulation image associated with n camera parameters and multiplying the corresponding pixel values/weight values with the corresponding luminance values from each photosite 102 to change the luminance values from each photosite 102 to correct vignetting).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akeley in claim 3 of ‘169 to have an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite; wherein said set of weight values is associated with a 

Claims 14 and 15 are taught by Akeley as presented above in the art rejection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to use the teachings as taught by Akeley in the combination of claim 3 of ‘169 and Akeley to have features of claims 14 and 15 for obtaining color image and correcting the color image using determined weights so that higher quality images with corrected colors can be obtained yielding a predicted result.
18.  The device of claim 13, wherein the lightfield camera further comprises:
a primary lens;
a lenslet array including a plurality of microlenses located between the image sensor array and the primary lens;
an additional lens being arranged between the primary lens and the microlenses at a distance from the primary lens and the additional lens having a focal length corresponding to the distance.
4. The device according to claim 3, wherein the lightfield camera further comprises:
a primary lens;
a lenslet array including a plurality of microlenses located between the image sensor array and the primary lens;
an additional lens being arranged between the primary lens (10) and the microlenses at a distance (L1) from the primary lens, the additional lens having a focal length corresponding to the distance (L1). 

20. A non-transitory tangible computer-readable medium comprising a computer 
obtaining an image sensor array including plurality of photosites and having a color filter array with having different colors associated with each photosite:
obtaining luminance values from each photosite;
obtaining a set of weight values for compensating the vignetting effect for one or more photosites, wherein said set of weight values is associated with a setting of the lightfield camera.

(the corresponding features are taught for the same reasons as presented above in claim 1)


Claims 6-9, 16 and 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,455,169 in view of Akeley et al (US 2013/0222652) as applied to claim 5 above, and further in view of Kim (US 2007/0285552).
Regarding claims 6 and 7, the combination of claim 1 of ‘169 and Akeley teaches everything as claimed in claim 5, but fails to teach features of claims 6 and 7. However, in the same field of endeavor Kim teaches the features of claims 6 and 7 for the same reasons as presented above in the art rejections.
Regarding claims 8 and 9, the combination of claim 1 of ‘169, Akeley and Kim teaches everything as claimed in claim 7. In addition, claims 1 and 2 of ‘169 teach features of claims 8 and 9, respectively.
Regarding claims 16 and 17, the combination of claim 3 of ‘169 and Akeley teaches everything as claimed in claim 15, but fails to teach features of claims 6 and 7. However, in the same field of endeavor Kim teaches the features of claims 16 and 17 for the same reasons as presented above in the art rejections.



Conclusion
It is noted that no prior art was found applicable to teach claim 8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438.  The examiner can normally be reached on Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Quan Pham/Primary Examiner, Art Unit 2696